Title: To Benjamin Franklin from Francis Coffyn, 6 December 1779
From: Coffyn, Francis
To: Franklin, Benjamin


Hond. Sir.
Dunkerque December the 6. 1779
Both your Excellencys much respected favours of 15th. Octor. and 22. ultma, are now before me; The former covering Two Commissions instructions &c for the Black Prince & Princess privateers, the armements of which having been retarded by differences arising between the concerned, and the Situation of Mr. Torris affairs having obliged me to take some other precautions respecting the bonds, I thought it prudent to detain the above papers, till matters should be settled on a proper footing; as that end seems to be now attained with no Small trouble to my self, and the privateers will be ready for Sea the latter end of this week, I shall deliver the Commissions to the Commanders, and send the bonds to your Excellency per my next.
I should have answer’d the latter sooner, but Mr. Wharton & Mr. De Chaumont Junr. on passing thro’ this place having requested me to accompany them to some manufacturing towns in this Province, your Excellencys letter only reach’d me on my return here last night; I leave to these Gentlemen to inform your Excellency of my exertions in order to attain the object of their mission; I Judge by the orders they have given to some of my friends at Menin & Courtray [Courtrai], that America may be better supply’d with Linnen from these places then from any other in this Country.
If Capn. Cunningham comes to Dunkerque, I shall deliver him your Excellencys letter, and with pleasure supply him with what money he may want for his comfortable Subsistence; but by a letter I received from him dated the 19th. ultma, it appears doubtfull wether he will come to this place, as he informs me that something has happened which prevents him from coming here as he intended; and in consequence desires me to forward to your Excellency the letters I may receive for him, however as a later but indirect account I received makes me think that he will come here, I shall keep your Excellencys letter by me some time longer.
I am realy sorry that your Excellency has been troubled by a complaint from some of the people of the black Prince, which your Excellency is pleased to remit me, I have examined the same, and the justice I owe to mankind obliges me to give my impartial oppinion upon the Subject. The long time which elapsed before your Excellency forwarded the condemnations of the two prizes the Hopewell & the Dublin, retarded the sale till the 11th & 17th of last month, and whereas two months have been allowed for the payment, it will not take place till the middle of January next; it is true that most of the ransoms are paid, but as the agreement of the people is, that the outfitts of the privateer shall be deducted before their shares in the prizes are paid, and the ransoms not being sufficient to pay the outfitts, they cannot pretend to be paid before the proceeds of the prizes are received: however I this day communicated the complaint to Mr. Torris, and I left to him the care to prove to your Excellency that it is ill grounded, it appear’d so to me after a conversation I had in presence of Mr. Torris, with the person who made it. I should begrudge the trouble these difficulties give me, if I had not more the publick good in vew, then my personnal tranquility, for your Excellency may well conceive that the task of keeping about 150 unruly seamen in owe [awe?] is no easy matter, it is the more difficult as I am not furnish’d with a proper authority over them; I hope your Excellency will do me the Justice to believe, that if it was in my power to hinder these people from troubling your Excellency with complaints against the owners of said privateers (in which I have no concern myself) I would not leave a Stone unturn’d to do it, as I know your Excellencys time is taken up with matters of greater importance.
One Jonathan Arnold late Lieutenant of the Black Prince who was taken in one of her prizes, and made his escape out of prison with Capn. Cunningham, arrived here, and deliver’d me the two inclosed letters directed to your Excellency.
I have the honour to remain with due respect Your Excellencys most obedt & most devoted humble Servant
Frans. Coffyn
 Notation: Mr. Coffin Dec 6. 1779